Citation Nr: 1413421	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-28 079A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability, including as due to asbestos exposure.

2.  Entitlement to service connection for a bilateral knee disability, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to January 2007 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for a lung disability and for a bilateral knee disability, each including as due to asbestos exposure.  

In August 2011, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, because she had moved to that jurisdiction.  Accordingly, the RO in Portland, Oregon, retains jurisdiction in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In June 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's up-to-date VA and private treatment records and schedule her for updated VA examinations to determine the nature and etiology of her claimed disabilities.  The records subsequently were associated with the Veteran's VBMS paperless claims file and the examinations occurred in September 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not experience any current lung or bilateral knee disabilities which could be attributed to active service or any incident of service, including as due to asbestos exposure.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by active service, including as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

2.  A bilateral knee disability was not incurred in or aggravated by active service, including as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2007 and in August 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued in September 2007 and in August 2012, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a lung disability or for a bilateral knee disability, each including as due to asbestos exposure.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2007 VCAA notice was issued prior to the currently appealed rating decision issued in September 2008.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In September 2007, VA's Records Management Center (RMC) notified the RO that no service treatment records were available for the Veteran at that facility.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

It appears that the Veteran submitted copies of most of her service treatment records to VA when she filed her service connection claims in 2007.  The RO contacted the Veteran's Coast Guard unit in February 2008 and requested her complete service treatment records.  Pursuant to information obtained from this unit, the RO contacted the Coast Guard Personnel Command in June 2008 and requested these records.  This command responded later that same month in a letter notifying the RO that no service treatment records were available for the Veteran.  In July 2008, the RO formally determined that the Veteran's complete service treatment records were not available for review.  Additional service treatment records were associated with the Veteran's VBMS paperless claims file in August 2008.  Having reviewed the record evidence, the Board finds that it is reasonably certain that additional service treatment records for the Veteran do not exist and further efforts to attempt to obtain them would be futile.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board previously concluded in its June 2013 remand that the August 2008 VA examination for lung disabilities was inadequate for purposes of adjudicating the Veteran's claim of service connection for a lung disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the August 2008 VA examination report will not be considered in adjudicating the Veteran's claim of service connection for a lung disability.  With the exception of the August 2008 VA examination report, the other examination reports of record set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the remaining examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that she incurred a lung disability and a bilateral knee disability during active service.  She alternatively contends that in-service asbestos exposure caused or contributed to her current lung and bilateral knee disabilities.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a lung disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  Although arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a) and the theory of continuity of symptomatology remains valid in adjudicating that part of the Veteran's claim of service connection for a bilateral knee disability, this theory otherwise is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at her enlistment physical examination in December 2002, prior to her entry on to active service in January 2003, she denied all relevant medical history.  Clinical evaluation was normal except for several scars.

At a periodic physical examination in January 2003, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was normal.

On outpatient treatment on June 23, 2003, the Veteran's complaints included a productive cough with green and yellow sputum, chest tightness, a feeling of tiring easily, malaise, and myalgia.  A history of bronchitis 6 years earlier was noted.  Physical examination showed erythema in the nose and mouth, post-nasal drip, and adventitious sounds throughout the lungs.  A chest x-ray showed right lower lobe pneumonia.  A computerized tomography (CT) scan showed probable right lower lobe pneumonia.  The assessment included bronchitis.

On June 30, 2003, the Veteran's complaints were unchanged.  Objective examination showed her ears were pearly gray, her tonsils and nasal turbinates were not swollen, some tenderness to palpation on the left frontal and maxillary sinuses, and clear lungs to auscultation with no adventitious sounds.  The assessment was resolving pneumonia.

On July 2, 2003, the Veteran had no complaints.  She denied experiencing any cough or shortness of breath.  Physical examination showed a clear chest to auscultation.  The assessment was resolved pneumonia.  The Veteran was cleared for sea duty.

In August 2003, the Veteran's complaints included a productive cough with yellow sputum and shortness of breath, but denied any ear pain, fever, or chills.  A recent upper respiratory infection was noted.  Physical examination showed pearly gray ears, swollen nasal turbinates, a slightly swollen right tonsil with no exudates or pustules, and no tenderness to palpation in the sinuses.  The assessment was allergic rhinitis.

In September 2005, the Veteran's complaints included a cough and chest congestion and a mild upper respiratory infection for the previous 2-3 weeks.  She was on penicillin for a positive strep culture.  Physical examination showed she was not ill-appearing, an inflamed nose, and clear lungs.  A throat culture was positive for strep.  The assessment was questionable pertussis not improved on penicillin.

On October 2, 2006, the Veteran's complaints included left leg pain underneath the left knee.  A history of trauma to the left leg a few weeks earlier was noted.  Objective examination showed a left knee within normal limits and with a full range of motion and a bony prominence beneath the left knee in the left tibial bone.  The assessment included a bony prominence in the left tibial bone underneath the left knee.

On October 6, 2006, the Veteran complained of a bony prominence under her left knee.  Physical examination showed a bony prominence beneath the left knee without tenderness.  X-rays of the left tibia/fibula were unremarkable.  The assessment was bony prominence beneath left knee.

The post-service evidence shows that, on VA general medical examination in August 2008, the Veteran's complaints included bilateral knee pain "on the side of the knee caps" which she rated as 4-6/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  Physical examination showed no bilateral knee tenderness, no pain on knee flexion, stable knees, no evidence of bilateral knee pain on range of motion testing, no bilateral knee tenderness or weakness, a bony prominence on the left proximal tibia, a steady gait, and an ability to walk on the heels and toes.  X-rays of the knees were unremarkable.  The assessment included bilateral knee strain.

As noted above, the Board previously concluded in its June 2013 remand that that portion of the VA general medical examination in August 2008 which addressed the Veteran's claimed lung disability was inadequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Accordingly, that part of the August 2008 VA general medical examination will not be discussed in this decision.  

On VA outpatient treatment in November 2009, the Veteran's complaints included recent persistent upper respiratory infection symptoms including a cough, a sore throat for 2 weeks, body aches, low energy, coughing up thick "yellow now clear" mucous.  She denied any interruption with sleep but reported no improvement in symptoms in 2 weeks.  She also denied any ear or sinus pain.  Physical examination showed normal tympanic membrane landmarks bilaterally, no sinus tenderness, mild erythema at the posterior pillars of the pharynx without exudate, and clear lungs to auscultation bilaterally.  The assessment included upper respiratory infection.

In September 2010, the Veteran's complaints included a cold for 2 weeks with achiness and fever in the beginning but still having nasal symptoms with yellow mucus, still feeling tired, and coughing.  Objective examination showed normal external ear canals, tympanic membranes visualized with normal landmarks, slight erythema in the nose, clear lungs to auscultation bilaterally, and symmetrical chest movement.  The assessment included upper respiratory infection.

In December 2010, the Veteran's complaints included coughing with little mucus, feeling tired, low energy, "lost voice for awhile," a runny nose with dark thick yellow mucus, and sore throat. She denied any sinus/ear pain or fever and any history of asthma or lung diseases.  Objective examination showed normal external ear canals, tympanic membranes visualized with normal landmarks, erythema in the nose, a clear oropharynx, clear lungs to auscultation bilaterally, and symmetrical chest movement.  The assessment included upper respiratory infection.

On VA knee and lower leg Disability Benefits Questionnaire (DBQ) in January 2013, the Veteran stated that she had no problems with either of her knees but asserted that her knees were secondary to her service-connected lumbosacral spine disability.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran denied any flare-ups of a bilateral knee condition.  Range of motion testing showed a full range of motion in both knees without any DeLuca factors present and no additional limitation of motion on repetitive testing due to any DeLuca factors.  Physical examination showed 5/5 muscle strength in the knees, no tenderness to palpation in the soft tissues or joint line tenderness in the knees, no instability, patellar subluxation/dislocation, and a scar on the right anterior knee from childhood.  The VA examiner opined that it was less likely than not that the Veteran's claimed bilateral knee disability was related to her service-connected lumbosacral spine disability.  The rationale for this opinion was based on a review of the claims file and relevant medical literature which provided "no etiological/pathophysiological or pathoanatomical association(s) between knees and [lower back] problems."  The diagnosis was normal bilateral knees for the Veteran's age.

On VA respiratory conditions DBQ in August 2013, the Veteran's complaints included shortness of breath weekly and "during strenuous activities."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed an inactive bacterial lung infection.  A chest x-ray was reviewed and completely normal.  Pulmonary function testing was normal.  The VA examiner concluded that there was no lung pathology for a diagnosis of any respiratory condition.

On VA knee and lower leg DBQ in August 2013, the Veteran complained of daily bilateral knee pain.  She reported that flare-ups of bilateral knee pain limited her walking.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing showed a full range of motion in both knees with no objective evidence of painful motion and no additional limitation of motion following repetitive testing.  Physical examination showed no tenderness to palpation in the soft tissue or joint line tenderness in either knee, 5/5 muscle strength in both knees, no instability in either knee, and no recurrent patellar subluxation/dislocation.  The VA examiner stated that the DeLuca factors of pain, fatigue, and/or incoordination were present during flare-ups which limited the Veteran's walking but could not provide specific loss of range of motion because range of motion testing showed, at worst, mild pain or no pain and no significant loss of motion on repetitive testing.  This examiner also concluded that, for the Veteran's claimed bilateral knee disability, "there is no diagnosis because there is no pathology to render a diagnosis."

In a December 2013 opinion, a VA clinician opined that it was less likely than not that the Veteran's claimed bilateral knee disability was related to active service or any incident of service, to include asbestos exposure.  The rationale for this opinion was "the current medical literature was silent for clinical based, scientific evidence for a nexus of asbestos exposure and bilateral knee conditions."  The rationale also was that a review of the Veteran's claims file showed that her knees were normal on August 2008 and August 2013 x-rays.  The VA clinician also stated that she agreed with the August 2013 VA examiner that there was no bilateral knee pathology to render a diagnosis of a bilateral knee disability which could be attributed to active service or any incident of service, to include asbestos exposure.

With respect to the Veteran's claimed lung disability, the VA clinician opined in December 2013 that it was less likely than not that this disability was related to active service or any incident of service, to include asbestos exposure.  The rationale for this opinion was a review of the Veteran's claims file which showed that the Veteran's lungs were normal clinically on VA respiratory conditions DBQ in August 2013.  The rationale also was that "the pathognomonic for asbestos exposure is the presence of pleural plaques" and no pleural plaques were present in the Veteran's lungs.  This VA clinician concluded that any lung disease noted on VA examination in August 2008 was not present on subsequent VA examination in August 2013 and reflected "a transient and limiting condition."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a lung disability and for a bilateral knee disability, each to include as due to asbestos exposure.  The Veteran contends that she incurred both of these disabilities during active service or, alternatively, in-service asbestos exposure caused or contributed to both of these claimed disabilities.  The record evidence does not support her assertions regarding any current lung or bilateral knee disability which could be attributed to active service or any incident of service, to include asbestos exposure, however.  It shows instead that, although the Veteran has complained of and been treated for lung and bilateral knee pain since her service separation, she does not experience any current lung or bilateral knee disability which could be attributed to active service or any incident of service, to include asbestos exposure.  The Veteran's available service treatment records show that she complained of and was treated for bronchitis, pneumonia, and a bony prominence underneath the left knee during service.  There is no indication in these records of any in-service asbestos exposure, although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms")

The post-service evidence indicates that, although the Veteran was diagnosed as having bilateral knee strain following VA examination in August 2008, there was no bilateral knee pathology to render a diagnosis of any bilateral knee disability at her most recent VA knee and lower leg DBQ in August 2013.  As noted above, the Board previously concluded in its June 2013 remand that that portion of the VA general medical examination in August 2008 which addressed the Veteran's claimed lung disability was inadequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Accordingly, that part of the August 2008 VA general medical examination is not relied upon in adjudicating the Veteran's claim.  The post-service evidence also indicates that, although the Veteran was diagnosed as having several upper respiratory infections on VA outpatient treatment visits following her service separation, there was no lung pathology for a diagnosis of any respiratory condition at her most recent VA respiratory conditions DBQ in August 2013.  A second VA clinician agreed in December 2013 with the August 2013 VA DBQ findings of knee or lung pathology to render a diagnosis for either claimed disability which could be attributed to active service.  The December 2013 VA clinician also provided a negative nexus opinion concerning the contended etiological relationship between the Veteran's claimed lung and bilateral knee disabilities and her alleged in-service asbestos exposure.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates either her claimed lung disability or her claimed bilateral knee disability to active service or any incident of service, to include as due to asbestos exposure.

The Board notes that it is required to consider all potential theories of entitlement to service connection reasonably raised by the evidence.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board also notes that the Veteran asserted - for the first time - on VA knee and lower leg DBQ in January 2013 that, although she had no problems with her knees, they were due to her service-connected lumbosacral spine disability.  The January 2013 VA examiner found that the Veteran's bilateral knees were normal for her age.  He also opined that it was less likely than not that the Veteran's claimed bilateral knee disability was related to her service-connected lumbosacral spine disability.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran has not identified or submitted any evidence, to include a medical nexus, supporting a finding of an etiological relationship between her claimed bilateral knee disability and her service-connected lumbosacral spine disability.  Thus, the Board finds that service connection for a bilateral knee disability as due to a service-connected lumbosacral spine disability is not warranted.

The Board also finds that service connection for arthritis of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence shows no arthritis of the bilateral knees during active service or within the first post-service year (i.e., by January 2008).  And x-rays of the Veteran's knees repeatedly were normal during the pendency of this appeal.  Thus, the Board finds that service connection for arthritis of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  Id.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a lung disability or a bilateral knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran was historically diagnosed as having both lung and bilateral knee disabilities, there is no evidence of any current lung disability or bilateral knee disability which could be attributed to active service or any incident of service, to include as due to asbestos exposure.  Nor is there any evidence relating the Veteran's historical diagnoses of lung and bilateral knee disabilities to active service.  In summary, the Board finds that service connection for a lung disability and for a bilateral knee disability, each to include as due to asbestos exposure, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that her symptoms of lung and bilateral knee disabilities have been continuous since service.  She asserts that she continued to experience symptoms relating to the lungs (shortness of breath, upper respiratory infections) and of the knees (strain) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either a lung disability or a bilateral knee disability after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of lung and bilateral knee disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorders began in service, it appears that her in-service respiratory complaints (diagnosed as pneumonia) were acute, transitory, and resolved with in-service treatment.  Although the Veteran was diagnosed as having a bony prominence underneath her left knee in October 2006, several months prior to her separation from service in January 2007, left knee x-rays in October 2006 were unremarkable and she had a full range of motion in her left knee which was not tender.  The Board acknowledges again that the Veteran's complete service treatment records, including her separation physical examination, were not available for review.  Her in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a service-connected lumbosacral spine disability.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to the lungs or the knees.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran did not claim that symptoms of her disorders began in (or soon after) service until she filed her current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history, her previous statements made for treatment purposes, and the record evidence showing no current lung or bilateral knee disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a lung disability, including as due to asbestos exposure, is denied.

Entitlement to service connection for a bilateral knee disability, including as due to asbestos exposure, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


